Citation Nr: 1538148	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  09-07 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss as a substituted claimant.

2.  Entitlement to service connection for tinnitus as a substituted claimant.

3.  Entitlement to service connection for an acquired psychiatric disorder as a substituted claimant.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to January 1972.  The Veteran died in December 2011, and the appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefits sought on appeal.  The Board notes that the New Orleans, Louisiana, RO now has jurisdiction over this appeal.

This is a certified substitution case.

Here, the Veteran died while his claim was in remand status.  As such, his claims were dismissed by the Board in February 2012.  In August 2010, the Director, Compensation and Pension Service, issued a Fast Letter (10-30) that provided guidance on processing claims involving substitution of parties.  In May 2015, the RO issued a Memorandum indicating that the appellant was a valid substitute claimant.  Moreover, the RO has continually identified the appellant as a substituted claimant in documents following the May 2015 notice.  As such, the claim on appeal has been certified to the Board for adjudication based upon substitution of the appellant as the claimant.

The issues of entitlement to service connection for bilateral hearing loss and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Tinnitus had its onset in or is otherwise attributable to service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As service connection for tinnitus has been established, a detailed discussion of VA's various duties to notify and assist is unnecessary, as any potential failure of VA in fulfilling these duties would result in harmless error. 

Turning to the Veteran's tinnitus claim, the Veteran claimed that he began to experience ringing in the ears during his period of active service.  Specifically, the Veteran claimed that tinnitus began in 1971 when refueling helicopters in Germany.

To that end, the Court held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).
As to the question of in-service disease or injury, the Board notes that there are no reports of tinnitus during his period of active duty, to include on separation in December 1971.  Post-service, the Veteran was afforded a VA audiological examination in December 2008.  The examiner noted the Veteran's reports of in-service noise exposure (which was conceded by the RO in a February 2009 Statement of the Case).  The Veteran indicated that the ringing in his ears began near the end of his military service while serving in Germany in 1971 when refueling helicopters, and that he still experienced that sensation.  Ultimately, the examiner determined that it was less likely than not that tinnitus was caused by, or a result of, military noise exposure.  No rationale was provided in support of this opinion.
In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Here, the Veteran was competent to report in-service symptomatology, such as ringing in the ears, from his period of service to the present.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Further, the evidence is deemed credible, as his military service was commensurate with his claim of in-service acoustic trauma.  The Veteran's lay statements have been afforded significant probative value due to their competency and credibility in the context of this appeal.  

Tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  See Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003).  Because tinnitus is "subjective," its existence is generally determined by whether or not the Veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).

The Board acknowledges that there is no supporting medical evidence establishing a nexus between the Veteran's complaints of continuous symptoms and his post-service reports of tinnitus.  See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) (there must be medical evidence on file demonstrating a relationship between the Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  Nonetheless, as noted above, lay evidence may serve as such a nexus when a lay person's observation is competent.  This is particularly true in claims involving inherent subjectivity.  Accordingly, the Board concludes that a grant of service connection for tinnitus is warranted.


ORDER

Entitlement to service connection for tinnitus, as a substituted claimant, is granted.


REMAND

Although the Board regrets any further delay in adjudicating the bilateral hearing loss claim, pursuant to the duty to assist, this issue must be remanded for further development.  

In this case, the Veteran contended that he has bilateral hearing loss was the result of noise exposure from helicopters while stationed in Germany.  As noted in the preceding section, in-service acoustic trauma has been conceded in this case.  The record also contains evidence that the Veteran was diagnosed with bilateral hearing loss during the pendency of his appeal. 

In conjunction with his original claim, the Veteran was afforded a VA audiological examination in December 2008.  At that time, he indicated that helicopter engines were often in operation while he refueled aircraft during his period of active duty.  He performed these duties for 6-8 months toward the end of his military career.  Post-service, he was a mechanic for 10 years.  While he rode motorcycles for several years, he indicated that his motorcycles were not noisy.  There was no known family history for hearing loss.  The Veteran denied middle ear pathology or head/ear trauma.  Following an audiological examination, the Veteran was diagnosed with bilateral sensorineural hearing loss (severe to profound) which met the threshold for such a diagnosis within applicable VA regulations.

Ultimately, the examiner found that the Veteran's bilateral hearing loss was less likely than not related to his period of active service, as there was no evidence of such on enlistment or separation.  The Board notes that this statement is in error, as mild hearing loss was noted on entry.  The examiner indicated that, post-service, the first indication of hearing loss occurred in 2001, nearly three decades following service.  However, the Board notes that it was not indicated as to whether the Veteran's audiogram was indicative of acoustic trauma or another factor, such as presbycusis.  Further, the examiner did not discuss whether post-service noise exposure was greater than the Veteran's conceded in-service acoustic trauma, and whether such post-service exposure ultimately led to his diagnosis.  

The Board also points out that a VA examination must adequately address lay statements with respect to continuity of relevant symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination will be held to be inadequate where the examiner did not comment on the report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  The Board notes that the Veteran was competent to report in-service noise exposure and symptoms, and that his reports must be considered in formulating the requested opinions.  If his reports are discounted, the examiner should provide a reason for doing so.  An examiner must also note that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

In order to aid the next examiner, the Board notes that the threshold for normal hearing is from 0 to 20 decibels, and a higher threshold level indicates some degree of hearing loss.  The provisions of 38 C.F.R. § 3.385 do not preclude service connection for a current hearing disability where hearing was found to be within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  Hensley v. Brown, 5 Vet. App. 155 (1993).  As such, even though disabling hearing loss may not be demonstrated at separation, a veteran may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service.  Therefore, the opinion of record is also contrary to this legal precedent.  See Hensley.

Under the VCAA, VA is obliged to provide an opinion when the record contains competent evidence that the claimant had signs and symptoms of a current disability during the appellate period, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); see also McLendon.  

The types of evidence that "indicate" that a disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of symptoms capable of lay observation.  See id.  The threshold for finding a link between current disability and service is low.  See Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.  

Finally, the Board also notes that the Veteran alluded to VA treatment records, pertaining to in-patient psychiatric treatment, at the VA Medical Center (VAMC) in Pineville, Louisiana, in 1990.  At present, the first such diagnosis of a psychiatric disorder within the record was provided more than a decade following this purported treatment.  On remand, all outstanding VA treatment records should be therefore obtained, to include from 1990 (or prior, if such are available) to the present.

Accordingly, the case is REMANDED for the following action:

1.  Copies of any outstanding VA outpatient records, from separation to the present, to specifically include any in-patient records from the Pineville, Louisiana, VAMC in 1990, should be obtained and added to the claims folder.  

2.  The AOJ shall obtain an additional VA audiological opinion so as to assess the nature and etiology of the Veteran's hearing loss.    

The examiner must provide an opinion as to whether hearing loss was at least as likely as not etiologically-related to his military service.  The Veteran's claims folder must be made available to the examiner for review in conjunction with the opinion.  Following a review of the claims folder, to include the Veteran's accounts of verified, in-service exposure, the examiner should address the following:

Whether it is at least as likely as not (50 percent or greater likelihood) that hearing loss originated during active service, sensorineural hearing loss originated within one year of service discharge, or hearing loss was otherwise related to active service, to include the Veteran's exposure to helicopter engines.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

The examiner should provide a clear rationale and basis for all opinions expressed.  The examiner should also note in his or her opinion that a review of the claims file was conducted, and must discuss pertinent evidence within the claims file.  Consideration must be given to the Veteran's assertion of continuity of symptomatology.

Further, the examiner must not rely on the fact that the Veteran's hearing was within "normal" limits for VA purposes, or non-ratable as per 38 C.F.R. § 3.385, at the time of separation from service, as the basis for any opinion provided.  Doing so would render the opinion inadequate. 

If it is the opinion of the examiner that the Veteran's audiological disorders are the result of aging, post-service noise exposure, or any other process not related to in-service acoustic trauma, a rationale must be provided to fully explain why the Veteran's current symptomatology is not consistent with in-service noise exposure or why such exposure is not at least a "contributing factor" to any current hearing loss.

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  The AOJ should review the examination report to ensure that it contains all information requested in this remand, and that any recommended additional examination/testing has been conducted. 

4.  The remaining claims should then be readjudicated.  If any of the claims remain denied, the AOJ should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


